In a habeas corpus proceeding, relator appeals from a decision of the Supreme Court, Dutchess County, dated September 9, 1971, for dismissal of the writ after a hearing. Appeal dismissed, without costs. No appeal lies from a decision. Further, relator separately appealed from the judgment (dated November 10, 1971) entered on the decision appealed from and that appeal was dismissed on January 10, 1973 as academic since appellant was no longer in respondent’s custody (Motion No. 7/73). This court also noted the following in the decision dismissing the appeal from the judgment : “We have examined the papers on this appeal. Had we not granted the motion to dismiss, we would have affirmed the judgment sought to be reviewed." Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.